PER CURIAM.
Maria Sanchez appeals from an order on notice of attorney’s charging lien awarding appellee Herb Friesner $4,500. We agree with appellant that appellee is entitled to the value, in quantum meruit, of his services as limited by the contingency fee contract between the parties. Appellee Friesner obtained a settlement offer of $7,500 for appellant before withdrawing as her attorney. In accordance with the terms of the contingency fee contract, then, appellee is entitled to 40 percent of $7,500, or $3,000, which is the most he would have received if appellant had taken his advice and settled at that amount. Sinclair, Louis, Siegel, Heath, Nussbaum & Zavertnik, P.A. v. Baucom, 428 So.2d 1383 (Fla.1983); Rosenberg v. Levin, 409 So.2d 1016 (Fla.1982); Kopplow & Flynn, P.A. v. Trudell, 445 So.2d 1065 (Fla.3d DCA), rev. denied, 453 So.2d 44 (Fla.1984).
Affirmed as modified.